internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 2-plr-158614-02 date date legend w x y z country state d1 dear this letter responds to your representative’s letter dated date requesting that the service grant w an extension of time pursuant to sec_301 of the procedure and administration regulations to file a form_8832 entity classification election to be treated as a disregarded_entity effective d1 the information submitted states that w is an investment_company formed under the laws of country w is wholly owned by x a domestic limited_liability_company formed under the laws of state that is controlled by y also a domestic limited_liability_company formed under the laws of state all three entities are managed under agreement by z a state s_corporation y requested that z ask their accounting firm to form w under the laws of country previously y’s accountants had advised y in forming other entities under the laws of country and y’s accountants had prepared a form_8832 to elect to disregard plr-158614-02 each new entity as an entity separate from its owner under sec_301_7701-3 which the accountants had forwarded to z for filing however w inadvertently failed to timely elect to be treated as a disregarded_entity sec_301_7701-3 provides guidance on the classification of a foreign_entity for federal_income_tax purposes generally a foreign eligible_entity is treated as an association_taxable_as_a_corporation if all members have limited_liability unless the entity makes an election to be treated otherwise if a foreign eligible_entity has only one owner it may elect to be treated as a disregarded_entity pursuant to the rules in sec_301_7701-3 sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to seventy-five days prior to the date the form is filed or up to twelve months after the date on which the form is filed sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result w is granted an extension of time until days from the date of this letter to file a form_8832 to treat w as a disregarded_entity effective d1 with the appropriate service_center a copy of this letter should be attached to the form_8832 a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code plr-158614-02 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to w’s authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
